I would be content with concurring in the opinions of my Brethren were it not that they reverse the conviction for bias and prejudice of jurors only, and the erroneous instruction on the necessary corroboration of an accomplice, while I believe they should have gone further, and held that the trial court erred in denying the application for a change of venue. The crime charged and the manner of its perpetration was of a character to arouse the greatest public indignation, and, without going at large into a discussion of the affidavits and other evidence offered in support of the application, it is sufficient to notice the fact that to protect the defendant from mob violence he was removed by the sheriff from Pontotoc county, and that this state of feeling continued until and through the trial, and must have had such effect upon the jury as that their verdict was little else than the reflection of the common belief that the defendant was guilty, and as a means of carrying out the public purpose of having defendant pay the penalty with his life. The trial was not, and could not under the circumstances then and there existing, have been fair and impartial. A public trial by an impartial jury and that justice shall be administered without prejudice are the great constitutional safeguards *Page 618 
against oppression and injustice, that must not be abridged or compromised. Prejudice and prejudgment are synonymous. That there was such prejudgment of the case as that defendant could not obtain a fair and impartial trial in Pontotoc county was clearly shown, and I believe that it was an abuse of discretion for the trial court to deny the application for a change of venue.